Citation Nr: 0212488	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.  


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained. 

2.  Despite attempts by the RO to obtain confirmation of the 
veteran's claimed stressor, there is no verified stressor in 
the record.

3.  The veteran has a PTSD diagnosis that is based upon an 
unverified stressor.

4.  The medical evidence does not show that the veteran 
currently has tinnitus, an ankle disorder, or a right 
shoulder disorder, which is causally related to her active 
service, and there is no evidence that the veteran currently 
has an ankle disorder that is proximately due to her service-
connected shin splints.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  

3.  A bilateral ankle disorder was not incurred in or 
aggravated by active military service, and is not proximately 
due to service-connected shin splints.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2001).  

4.  A right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims that she 
currently has tinnitus and a right shoulder disorder, as a 
result of her active service.  She also maintains that she 
has a bilateral ankle disorder that is related to her 
service-connected shin splints.  Finally, she maintains that 
she was personally assaulted during service, and that she 
developed PTSD as a result of this assault.  

This matter was previously before the Board, and remanded in 
March 2001, for additional development.  The Board has 
reviewed the file and is satisfied that the requested 
development was completed.  See Stegall v. West, 11 Vet. App. 
268 (1998) (as a matter of law, a remand by the Board confers 
on the veteran the right to compliance with the remand 
orders).

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA statutes and the implementing regulations will be 
collectively referred to as "the VCAA." 

In the March 2001 remand, the Board notified the veteran of 
the VCAA, which had been enacted only a few months prior to 
that remand.  The Board remanded the case to the RO for 
purposes of reviewing the veteran's claims under the new law.  
A review of the file reveals that in a June 2001 supplemental 
statement of the case (SSOC), the RO provided the veteran 
with a copy of 38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
analyzed the veteran's claims on the merits. 

In addition to the foregoing, the Board has closely examined 
the veteran's claims file to ensure that the requirements 
under the VCAA were satisfied.  One of the requirements under 
the VCAA is that VA notify a claimant of any information or 
evidence that is necessary to substantiate the claim, 
including which portion of evidence the claimant should 
provide, and which portion VA would attempt to obtain.  
38 U.S.C.A. § 5103.  A review of the claims file reveals that 
the current appeal was initiated by a claim received in April 
1998.  In an April 1998 letter, the RO informed the veteran 
that they needed evidence to show continuous existence of her 
claimed conditions since discharge from military service, and 
showing any residuals that may currently exist.  The RO 
indicated that the best evidence was statements from doctors 
who treated her during this time.  It was recommended that 
the statements show the dates of examination or treatment, 
findings, and diagnoses.  The RO also informed the veteran 
that she could submit statements from others who know of her 
condition.  The RO stressed that medical evidence showing 
treatment within one year of service was the type of evidence 
to establish continuity of the claimed disability or 
condition.  The RO specifically notified the veteran that 
they had requested medical evidence from a private doctor 
(Dr. Laing), a VA medical center in Mountain Home, and 
statements from other persons in support of her claims.  The 
RO told the veteran that her help in getting this information 
would be helpful.  In addition to the foregoing, the RO sent 
the veteran some authorization forms for release of 
information to complete.  The RO indicated that they had 
requested the veteran's service medical records.  

In addition to the foregoing, in a June 1998 letter, the RO 
informed the veteran that there was a delay in getting 
military records from the service department.  The RO 
requested that the veteran submit any military records she 
may have, including any addresses of an organization that may 
have the records, if known.  In regard to the veteran's claim 
for service connection for PTSD, the RO sent the veteran a 
specific letter about that claim in August 1998, enclosing a 
detailed questionnaire for her to complete.  That letter and 
questionnaire will be discussed in more detail in the 
decision below, upon analyzing that claim.  In a December 
1998 rating decision, the RO explained to the veteran why 
they were denying the claims presently on appeal.  In a 
December 1999 statement of the case (SOC), the RO provided 
the veteran with a copy of laws and regulations pertaining to 
service connection.  The RO further evaluated the veteran's 
claims, and explained why they denied her claims.  Although 
both the December 1998 rating decision and the December 1999 
SOC discussed the veteran's claims in the context of "well 
grounded" claims, which is no longer a viable legal standard 
under the VCAA, the veteran's claims were later analyzed on 
the merits in the June 2001 SSOC.  In light of the foregoing 
discussion, the Board is satisfied that the veteran was put 
on notice as to the evidence needed to substantiate her 
claims, including what evidence she should supply, and what 
evidence VA would assist in obtaining.  See 38 U.S.C.A. 
§ 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  In the present case, the 
claims file contains the veteran's service medical records, 
private treatment records, VA treatment records, Social 
Security records, statements from the veteran, and other lay 
statements.  The RO has consistently assisted the veteran in 
obtaining relevant treatment records.  The veteran was 
afforded a VA examination for PTSD, and a copy of that 
examination report is in the record.  

While the veteran was not afforded a specific VA examination 
in this case as to the other claims on appeal, there is no 
indication that such an examination was "necessary," within 
the meaning of the VCAA.  Specifically, the VCAA requires 
that a medical examination be provided "when such an 
examination or opinion is necessary to make a decision on a 
claim."  38 U.S.C.A. § 5103A(d)(1).  An examination is 
necessary if the evidence of record contains competent 
evidence that the claimant has a current disability, or 
recurrent symptoms of a disability, and indicates that such 
may be associated with the claimant's active service, but the 
record does not contain sufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  In the 
present case, as to the claims for service connection for 
tinnitus, a right shoulder disorder, and a bilateral ankle 
disorder, the record contains no evidence that any such 
current disorder may be associated with the veteran's active 
service, as is discussed in more detail below.  As such, the 
Board finds that an examination or medical opinion is not 
"necessary," within the meaning of VA law.  In short, the 
Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A.  

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The mere fact of an in-
service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

I.  PTSD.

As noted earlier, the veteran contends that her current PTSD 
is related to a personal assault that she suffered while on 
active duty in Rota, Spain.  

In regard to claims for service connection for PTSD, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that such claims require the following 
elements:  1) a current clear diagnosis of PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and, 3) medical evidence of a causal nexus 
between the current PTSD symptomatology and the verified 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  For PTSD claims based on a 
personal assault, as opposed to a combat-related stressor, 
special evidentiary procedures apply.  See Patton v. West, 12 
Vet. App. 272, 277 (1999).  This is because victims of 
personal assault often do not report the incident, and thus, 
other means of evidence must be relied upon to substantiate 
the stressor.  Guidance for such evidentiary development is 
found in VA Adjudication Procedure Manual M21-1 (Manual M21-
1), Part III, para. 5.14c (Feb. 20, 1996), which sets forth a 
detailed list of alternate evidence sources to explore.  

In the present case, the veteran's original claim for service 
connection, received in April 1998, indicated that she was 
seeking service connection for "depression since 1996."  In 
April 1998, the RO sent the veteran the duty to assist letter 
(described earlier in this decision under the VCAA 
discussion).  In a July 1998 statement, the veteran indicated 
that she was receiving treatment for PTSD because of sexual 
assault.  Following that statement, in August 1998, the RO 
sent the veteran a letter regarding her claim for PTSD 
secondary to a personal assault.  The RO informed the veteran 
that although it may be difficult for her to discuss her 
claim, they needed more information to consider her claim.  
The RO enclosed a detailed questionnaire, which the veteran 
completed and returned in September 1998.  

The Board has reviewed the RO's questionnaire, which appears 
consistent with the requirements of the provisions in Manual 
M21-1.  Some of the information requested on the 
questionnaire was as follows:  a description of the incident; 
the unit she was in at the time of the incident; names and 
addresses of any other sources that may provide information 
concerning the incident, such as statements from friends or 
acquaintances; any other information helpful to her claim, 
such as medical visits, sudden request for a change in duty 
assignment, increased use of leave, changes in performance 
evaluations, episodes of depression, increased or decreased 
use of prescription medication or over-the-counter 
medication; alcohol or substance abuse, disregard for 
military or civilian authority, obsessive behavior such as 
overeating or under eating; pregnancy tests around the time 
of the incident; tests for sexually transmitted diseases; and 
unexplained social or economic changes.

In the veteran's response, received in September 1998, she 
provided her unit number and location.  She circled the 
following:  changes in performance evaluations; episodes of 
depression; alcohol; and obsessive behavior such as 
overeating.  She did not elaborate as to the foregoing.  She 
described the claimed incident, and indicated that it 
occurred in November or December 1984, off base, in Spain.  
She claimed that she was threatened with a knife and raped.  
The veteran did not supply any other details or answers to 
the questions on the questionnaire.  

The record contains two lay statements in support of the 
veteran's claim.  In April 1998, a statement was received 
from the veteran's former spouse.  He indicated that he had 
known her since 1994, and that she always seemed withdrawn 
and scared after dark.  He also indicated that they had 
problems with intimacy, and that she was often depressed.  In 
May 1998, a statement was received from RT.  Her relationship 
with the veteran was not identified.  She indicated that 
before the veteran went overseas with the military that she 
had a positive attitude, but when she returned "she was a 
completely changed person," in that she was depressed and 
worried about everything.  She stated that after service, the 
veteran was always very nervous and withdrawn.  

The medical evidence of record contains several diagnoses of 
PTSD, and that element is not in dispute.  However, the 
element missing in this case is verification of the 
underlying stressor, i.e., the alleged personal assault.  The 
Board has carefully reviewed the veteran's service medical 
records and service personnel records, but those records are 
entirely negative for any evidence of the incident.  
Nevertheless, the Board fully acknowledges the veteran's 
contentions that she never reported the incident, and never 
told anyone about it until many years following service 
separation.  As such, the Board has carefully reviewed the 
record for any signs of a change in behavior around the 
claimed incident, or other indicators as listed in the Manual 
M21-1.

As noted earlier, the veteran claims that the alleged rape 
occurred in November or December 1984.  A review of the 
veteran's performance ratings both prior to and following the 
alleged incident indicates no significant change.  
Additionally review of the veteran's service medical records 
reveals that she was described as overweight prior to the 
date of the alleged incident.  In fact, in August 1983, she 
signed a statement indicating that she had been advised that 
she was overweight by current weight standards.  In August 
1984, she was recommended for a weight control program.  
Throughout the veteran's service medical records, there is 
evidence that she was treated for gastrointestinal 
complaints, but there is no unusual pattern to that treatment 
following November and December 1984.

The medical evidence of record contains two VA medical 
opinions relating the veteran's current PTSD to the alleged 
personal assault incident in service.  In an October 1998 VA 
examination report, the examiner reviewed the veteran's 
claims file, and summarized some findings in the veteran's 
service medical records.  The examiner acknowledged the 
veteran's report of a rape in 1984.  He described in-service 
treatment from January 1983 to March 1984 for symptoms 
including stomach aches, nausea, a urinary tract infection, 
and irritable colon syndrome.  The examiner reported that 
there was no documentation of the rape, and that the veteran 
stated that she kept the incident to herself and revealed it 
to a psychiatrist in a VA hospital for the first time in 
1998.  The examiner related the veteran's current symptoms of 
avoidance, numbing, and hyper-arousal with nightmares and 
flashbacks to the alleged rape.  The examiner also noted that 
the veteran's claims file revealed numerous treatments for 
urinary tract infections and gastrointestinal problems, which 
are usually seen in patients with anxiety disorders.  

In addition to the foregoing, a January 1999 VA medical 
statement from a licensed social worker opined that the 
veteran's "symptoms of re-experiencing, including 
nightmares, flashbacks, and intrusive memories, are all 
related to her experience of rape in Spain."  The social 
worker acknowledged that the veteran's VA claim had been 
denied because there was no evidence of the rape, but the 
social worker believed that the PTSD was due to this rape.

The record contains numerous other VA clinical records 
reflecting treatment for PTSD.  Some of those records contain 
additional descriptions of the rape by the veteran.  

The Board has carefully reviewed all the evidence of record, 
but must conclude that the preponderance of the evidence is 
against a claim for service connection for PTSD, for the 
following reasons.  Significantly, the record contains no 
evidence corroborating the veteran's claimed stressor.  As 
such, although there are medical opinions of record linking 
the veteran's current symptoms to the alleged incident, those 
opinions are based on an unverified stressor, and thus are 
not a basis for service connection.

In regard to the October 1998 VA examiner's opinion, the 
Board notes that he suggests that the veteran's treatment for 
gastrointestinal disorders and urinary tract infections 
during service could be related to anxiety.  Nevertheless, as 
noted earlier, the veteran was treated for those conditions 
throughout service.  There is no indication in the record 
that those conditions increased following the alleged rape in 
late 1984.  Rather, the veteran was treated for those 
conditions both prior to and following the alleged incident.  
While those conditions may have been related to anxiety, as 
the examiner contends, the question in this appeal is whether 
there is any evidence of the veteran's claimed stressor.  As 
the veteran's service records do not reflect any behavioral 
changes or other symptoms around the time of the claimed 
incident, there is nothing in the record to verify the 
veteran's statements that the incident occurred.

In regard to the January 1999 opinion by the VA social 
worker, the Board similarly finds that that statement is not 
sufficient to verify the veteran's claimed stressor, in that 
it is based solely on the veteran's report of the incident.  
The record contains statements from the veteran in which she 
describes the claimed stressor, as well as medical records 
that contain the veteran's recitation of the alleged rape.  
However, in the absence of some degree of verification of the 
claimed stressor, the claim for service connection for PTSD 
must fail.

The veteran was notified by the August 1998 VA letter that 
additional information was needed to establish her claim.  
She was sent a detailed questionnaire requesting many 
different types of evidence.  However, she responded with 
only a few comments.  The RO explained to the veteran that 
her claim was denied due to a lack of verification of the 
claimed stressor.  The Board has considered the veteran's 
claimed symptoms, such as change in performance evaluations 
and overeating, but the record simply does not reflect any 
difference in the veteran's behavior prior to and following 
the date she claims the incident occurred.  The two lay 
statements of record describe changes in the veteran's 
behavior following service, although the veteran's spouse 
indicated that he has only known the veteran since 1994.  The 
other statement describes a general change in the veteran's 
behavior, but does not specifically attribute the change to 
an alleged rape during service.
 
In short, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, and the claim is denied.  The Board has considered the 
benefit of the doubt doctrine in this case.  However, as 
explained above, the evidence is not in relative equipoise, 
and as such, that doctrine does not offer a favorable outcome 
in this appeal.  See Ferguson v. Principi, 273 F.3d 1072 
(Fed. Cir. 2001) (38 U.S.C.A. § 5107(b) only requires that 
the Board consider all the evidence and material of record; 
the benefit-of-the-doubt provision only applies where there 
is an approximate balance of positive and negative evidence).  

II.  Tinnitus.

In the veteran's notice of disagreement received in February 
1999, and her substantive appeal received in February 2000, 
she claimed that she was treated for ear infections and a 
sinus infection during service.  She also claimed that she 
was a Morse code operator during service, and that as a 
result of the foregoing, she developed tinnitus.  The 
veteran's service medical records and post-service medical 
records are silent for any medical findings of tinnitus, 
including any complaints made by the veteran to an examining 
physician.  The Board acknowledges that the veteran was 
treated for ear and sinus infections during service, but 
there is no indication that the veteran complained of ringing 
in the ears during service.  Moreover, the Board has 
thoroughly reviewed the post-service medical evidence, but it 
does not appear that the veteran reported her complaints of 
tinnitus to a doctor or other medical professional.  While 
the veteran is competent to testify that she experiences 
tinnitus, she is not competent to provide a medical etiology 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons may be competent to provide an "eye-
witness account of a veteran's visible symptoms," but they 
are not capable of offering evidence that requires medical 
knowledge).  In the absence of medical evidence relating any 
complaints of tinnitus to an incident of the veteran's active 
service, the claim must fail.  In reaching this decision, the 
Board has considered the benefit of the doubt rule.  However, 
as the evidence is not in relative equipoise, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Ferguson, 
supra.

III.  Bilateral Ankle and Right Shoulder.

In the veteran's notice of disagreement she maintains that 
her ankle problems are secondary to her service-connected 
shin splints.  She also maintains that her right shoulder 
pain began in service.  A review of the veteran's service 
medical records reveals that in October 1983, she reported 
that she fell down steps the previous night, and she 
complained of left knee pain and right ankle pain.  She was 
treated with an Ace bandage on her right ankle.  An October 
1983 x-ray of the right ankle was within normal limits.  In 
January 1985, she complained of right shoulder and ankle 
pain.  There was full range of motion of the shoulder, with 
complaints of pain on quick movement and abduction.  She was 
assessed with arthralgia.  

Following service separation, the record is silent for any 
medical evidence of the claimed conditions for several years.  
An August 1998 VA treatment record indicates that the veteran 
experienced chronic twisting of both ankles.  She was 
diagnosed with chronic ankle sprain.  Another August 1998 VA 
record notes left and right ankle instability.  A July 1998 
VA treatment record indicates that the veteran had a torn 
right shoulder rotator cuff.  In May 1999, the veteran 
underwent a right shoulder arthroscopy.  In August 1999, the 
veteran complained of right shoulder pain.  There was full 
range of motion, and no swelling.  

A September 1998 private medical record from Mountain Empire 
Preventive Medicine Clinic indicates that the veteran was 
described as having weak ankles, and complaints of right 
shoulder discomfort.

Upon a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
claims for service connection for a bilateral ankle disorder, 
and a right shoulder disorder.  Initially, the Board notes 
that although the record reflects complaints of ankle 
weakness and pain, it is unclear whether the veteran has a 
current diagnosis of an ankle disorder.  There is adequate 
medical evidence that the veteran has a right shoulder 
disorder, as indicated by the May 1999 surgery.  
Nevertheless, the significant evidence missing in this appeal 
is medical evidence that suggests a relationship between any 
current ankle disorder and right shoulder disorder, and an 
incident of the veteran's active service, or a service-
connected disability. 

The Board acknowledges the veteran's contentions that she has 
an ankle disorder related to her service-connected shin 
splints.  However, there is simply no medical opinion to this 
effect.  Moreover, while the veteran was seen with complaints 
of ankle pain in October 1983 after falling down stairs, an 
x-ray taken at that time was normal, and there is no evidence 
that the veteran developed a chronic ankle disorder in 
service that is related to any current ankle disorder.  
Similarly, although the veteran was seen with complaints of 
right shoulder pain in service, there was no diagnosis of a 
chronic right shoulder disorder, and more significantly, 
there is no current medical evidence linking any current 
right shoulder disorder to an incident of the veteran's 
active service.  Despite the veteran's contentions, she is a 
layperson with no medical expertise or training, and is not 
competent to provide evidence of a current medical diagnosis 
or medical causation.  See Espiritu, supra. Rather, medical 
evidence that the veteran currently has the claimed 
disorders, along with medical evidence linking a current 
claimed disorder to service or to a service-connected 
disability is required to establish service connection.  Such 
evidence is simply not present in this case.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an award of service connection for a 
bilateral ankle disorder and a right shoulder disorder, and 
those claims are denied.  As to those issues, the record does 
not present an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran.  Thus, the provisions of 38 U.S.C.A. § 5107(b) are 
inapplicable, and the appeal is denied.  See Ferguson, supra.

 
ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for tinnitus is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a right shoulder disorder is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

